Order entered April 9, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-12-00653-CV

               BRANCH BANKING AND TRUST COMPANY, Appellant

                                          V.

              TCI LUNA VENTURES, LLC AND TRANSCONTINENTAL
                      REALTY INVESTORS, INC., Appellees

                   On Appeal from the 192nd Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. dc-12-03653

                                      ORDER
      Appellees’ March 25, 2013 Motion for rehearing is DENIED.




                                                /
                                               /David W. Evans/
                                                s
                                               DAVID   W. EVANS
                                                /
                                               JUSTICE

                                                 D